DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021.
Applicant’s election without traverse of Claims 4 and 15-18 in the reply filed on June 9, 2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on September 18, 2018. It is noted, however, that applicant has not filed a certified copy of CA 3017682 as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: W60-W63 (from Figures 8A-8D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the space" in line 4 on page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said first longitudinal header section" in line 7 on page 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the first longitudinal header sections" and "the second longitudinal header sections.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 only disclosed one second longitudinal header section, not a plurality of sections.  

Claim 16 states that the structural concrete walls poured in-situ are load bearing.  However, the walls are not disclosed as being poured in-situ, only the space between the walls is described as being poured in-situ.  This language conflicts with the previously disclosed limitations and as such, renders the claim indefinite.  
The remaining claims not specifically described above are rejected due to their dependence upon the claim described in detail above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels (US Patent Publication US 2007/0137133 A1).  [Claim 4] Bartels discloses a form (2) for forming poured-in-situ vertical structural concrete walls of residential or commercial buildings the form comprising a pair of spaced apart precast reinforced concrete panels (4, 6) (Figure 1), each of the precast reinforced concrete panels having an inside surface facing a space in which the poured in-situ concrete is to be placed (Figure 4 and paragraph 0077) and an outside surface, first and second vertical sides and a top end and a bottom end (Figure 4), the form further comprising a plurality of longitudinal reinforcing trusses (the form can have a plurality of 8A and 8B – see Figure 4), each of said longitudinal reinforcing trusses having a first longitudinal header (10a) cast into a first one of said pair of precast reinforced panels and a second longitudinal header section (10b) cast into a second one of the said pair of precast reinforced [Claim 16] The walls are load-bearing (paragraph 0030).  [Claim 17] The pair of spaced apart precast reinforced concrete panels are capable of withstanding vertical liquid head forces of poured in-situ concrete (Figure 5 and paragraphs 0077 and 0078 state that the space between the walls can be filled with concrete).  [Claim 18] The pair of spaced apart precast reinforced concrete panels are spaced apart a distance to permit additional reinforcing rebar to be inserted between the pair of precast reinforced panels in situ before the concrete is poured (additional reinforcing rebar could be inserted in the space in the same manner that lines 30 are inserted in the space and in the way the connecting rods shown in Figure 4 are within the space).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels as discussed above and further in view of Rockstead et al. (US Patent 4104842).  Bartels discloses the invention as discussed above, but does not disclose the plurality of longitudinal reinforcing trusses being further reinforced by a plurality of reinforcement rods within the first and second reinforced panels.  Rockstead .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635